—In an action to recover damages for dental malpractice, the plaintiffs appeal from an order of the Supreme Court, Kings County (Spodek, J.), dated September 13, 2000, which denied their motion to extend the time to file a note of issue.
Ordered that the order is reversed, as a matter of discretion, without costs or disbursements, and the motion is granted, and it is further,
Ordered that the plaintiffs’ time to file a note of issue and *550certificate of readiness is extended until 30 days after service upon them of a copy of this decision and order, with notice of entry.
Under the circumstances of this case, the Supreme Court improvidently exercised its discretion in denying the plaintiffs’ unopposed motion to extend the time to file their note of issue. The delay was not extraordinary, and there was no demonstrable prejudice to the defendants (see, CPLR 2004; Kekis v Park Slope Emergency Physician Serv., 244 AD2d 463). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.